         Case 2:16-cv-01380-MPK Document 135 Filed 10/26/18 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KAREN KAPP, individually and as                   )
Administrator of the Estate of her minor son,     )
ZACHARY PROPER,                                   )      Civil Action No. 16-1380
                                                  )      Magistrate Judge Maureen P. Kelly
               Plaintiff,                         )
                                                  )
                       v.                         )
                                                  )
JOHN E. WETZEL, ERIC BUSH, ROBERT                 )
MARSH, MHM SERVICES, MURRAY                       )
THOMPSON, YIN HA YUN, KAREN                       )
MARUSA, and MARK NICHOLSON,                       )
                                                  )
               Defendants.                        )


                                       HEARING MEMO

                             HEARING HELD: Telephone Conference
                            DATE HEARING HELD: October 26, 2018
                            BEFORE: Magistrate Judge Maureen P. Kelly

 Appearing for Plaintiff:                             Appearing for Defendants:
 Margaret Schuetz Coleman, Esquire                    J. Eric Barchiesi, Esquire
 Alexander Wright, Esquire                            Yana L. Warshafsky, Esquire

 Hearing began at 3:00 p.m.                           Hearing concluded at 3:15 p.m.

 Stenographer: Julie Kienzle

                                           OUTCOME:
 Conference call conducted to address defense objection to Exhibit P013. Argument was heard.
 Exhibit will be admitted. Plaintiff’s counsel to establish foundation for admission with Ms.
 Kapp. Plaintiff’s counsel to provide written proffer as to each picture with other individuals
 (other than football team) by noon on Saturday, as stated by the Court during the conference call.
